Citation Nr: 1644287	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  15-22 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Marine Corps from July 1952 to July 1955, including fourteen months in Korea.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri in which the reopening of the appellant's claims of entitlement to bilateral hearing loss and tinnitus were denied.  In a Board decision issued in November 2015, these two claims were reopened and remanded for additional development.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest in service, within the one year presumptive period, or for many years after service, and is unrelated to in-service noise exposure.

2.  Tinnitus did not manifest in service, within the one year presumptive period, or for many years after service, and is unrelated to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has bilateral hearing loss and that he is entitled to service connection for that hearing loss.  He avers that he was subjected to loud noises in service from portable power units such as diesel generators and that his hearing was marginal when he returned from Korea.  

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or in a supplemental statement of the case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, appellant was provided notice regarding what information and evidence was needed to substantiate a claim for service connection, and what information and evidence must be submitted by the claimant, and what evidence VA would obtain in the SOC issued in April 2015.  The SOC informed him that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it was his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  Moreover, the appellant was afforded the opportunity to submit additional argument and his claims were readjudicated in the SSOC issued in June 2015.  Mayfield, 444 F.3d at 1333.

No correspondence issued by the RO contained the information required by Dingess.  However, as the Board concludes below that the preponderance of the evidence is against the appellant's claims, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues).  Neither the appellant nor his representative has alleged any prejudicial or harmful error in the notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service medical treatment records have been associated with the claims file.  VA medical treatment records have also been associated with the claims file.  The appellant was afforded VA audiometric examinations in July 2014, and December 2015.  Taken together, these examinations are adequate.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  These examinations demonstrated objective evaluations.  The examiners were able to assess and record the severity of the appellant's hearing loss.  The examiners also rendered opinions as to the etiology of the appellant's hearing loss and tinnitus.

The Board finds that the aforementioned examination reports were each sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that either examination was in any way incorrectly conducted or that the VA examiner failed to address the clinical significance of the appellant's hearing loss or tinnitus.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand issued in November 2015, VA medical treatment records were obtained and added to the evidence of record; the Veteran did not identify any outstanding relevant private records.  The Veteran was afforded a VA audiometric examination.  Therefore, substantial compliance has been achieved.

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the hearing loss and tinnitus claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (including sensorineural hearing loss) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is a chronic disease within the parameters of 38 C.F.R. § 3.303(b) where acoustic trauma is present in service.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.  The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran contends that he has bilateral hearing loss and that he is entitled to service connection for that hearing loss.  He avers that he was subjected to loud noises in service in the course of his duties working on generators, loud speakers and other power equipment.  He said that he never wore hearing protection in service and that it was never offered.  The appellant has also stated that he sought treatment for his hearing loss more than 30 years ago from the VA.  He contends that his in-service exposure to acoustic trauma is the cause of his hearing loss and his tinnitus.

Review of the evidence of record reveals that the appellant served on active duty in the Marine Corps in the military occupational specialty (MOS) of motor transport.  As per VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event), motor transport is listed as an MOS that has a moderate probability for exposure to hazardous noise.  Therefore the Board finds that the Veteran was exposed to hazardous noise while he was in service.

There are no audiometric findings in the Veteran's service medical treatment records that meet the criteria delineated at 38 C.F.R. § 3.385.  The only method of testing the Veteran's hearing used during service was whispered voice and spoken voice testing.  The reports from the July 1953 service entrance examination and the July 1955 service discharge examination reflect that these test results were 15/15.  However, the Board does not consider the findings of those whispered/spoken voice tests to be probative in this case because they have been recognized by VA as being unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."). 

The Veteran submitted his initial claim for VA benefits in November 1994.  He reported having double vision and having undergone a cataract operation.  He did not mention any problems with hearing loss or tinnitus.  The Veteran first filed a claim for service connection for hearing loss and tinnitus in September 2008; he reported that these conditions had begun in 1952.

Review of the appellant's VA medical treatment records reveals that he was seen in a primary care clinic in June 2013.  The appellant stated that he felt he might need hearing aids due to a decrease in his hearing gradually over a period of years.  The December 2013 report of a VA audiology consultation indicates that the appellant stated that he had had a hearing problem for quite a long time and that it had occurred gradually and progressively.  He also said that he had had tinnitus for a number of years.  The January 2015 report from an audiology evaluation indicates that the appellant reported that he had a longstanding history of hearing loss that had occurred gradually and progressively.

The appellant was afforded a VA audiology examination in July 2014; the examiner reviewed the appellant's claims file.  The appellant reported working as a mechanic his entire life after his service separation.  He gave the onset of his hearing problems as five to six years prior and described the hearing loss as gradual and progressive in nature.  The appellant also reported that the onset of his tinnitus had occurred about three years before.  Audiometric testing yielded puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
90
100
LEFT
20
15
45
90
100

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 80 percent in the left ear.  Thus both ears met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The examining audiologist opined that it was not at least as likely as not that the appellant's hearing loss was caused by his military service or by some event that occurred during his military service.  The audiologist stated that the appellant's service medical records did not contain any complaints about hearing loss or ear problems.  In support of the negative etiological opinion, the examining audiologist cited a report entitled NOISE AND MILITARY SERVICE: Implications for Hearing Loss and Tinnitus: Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present.  This report stated that the committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  Id. at 203.  The examining audiologist noted that the appellant reported an onset of hearing loss almost 60 years after his service discharge.  

The examining audiologist also opined that it was not at least as likely as not that the appellant's tinnitus was caused by his military service or by some event that occurred during his military service.  The audiologist noted that the appellant had reported the tinnitus had started three years before - almost 60 years after his discharge from service.  The audiologist also noted that, although hearing loss and tinnitus are commonly present together, these conditions are not necessarily mutually occurring, that they have various causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc. and that hearing loss does not cause tinnitus or vice versa.  The audiologist stated that there is no evidence to support onset of auditory symptoms decades after a particular noise exposure and that the appellant's description of the tinnitus appeared to indicate blood pressure changes as the cause rather than an event that occurred during his military service.

The appellant underwent another VA audiology examination in December 2015; the examiner reviewed the electronic claims file.  The appellant said that he had noticed problems with his hearing for the previous 20 years.  He also said that he had been experiencing tinnitus for 10 to 20 years.  The appellant reported working as a mechanic after service and he denied having had recreational noise exposure or having taken ototoxic drugs.  Audiometric testing of the appellant yielded puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
45
90
100
LEFT
15
15
75
70
70

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  Thus both ears met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The examining audiologist opined that it was not at least as likely as not that the appellant's hearing loss was caused by his military service or by some event that occurred during his military service.  The audiologist stated that the appellant's service medical records did not contain any complaints about hearing loss or ear problems.  The examining audiologist also noted that the appellant had reported the onset of his hearing loss as occurring 40 years after his service separation.  

The examining audiologist also opined that it was not at least as likely as not that the appellant's tinnitus was caused by his military service or by some event that occurred during his military service.  The audiologist further opined that the tinnitus was not caused by the hearing loss.  The audiologist noted that the appellant had reported the tinnitus had started during the prior 10 to 20 years (40 years after his discharge from service) and stated that this was too far removed from service to be related to service.  

The evidence of record demonstrates that the appellant has current diagnoses of bilateral hearing loss and tinnitus.  The evidence of record also establishes that the appellant was exposed to hazardous noise during service.  Thus, the only issue remaining on appeal is whether current hearing loss and tinnitus are related to the in-service noise exposure.  Against these claims is the opinion of the July 2014 VA examiner who provided diagnoses of hearing loss and tinnitus and found these current conditions were not at least as likely as not caused by or a result of an event in military service.  Also against the appellant's claims is the opinion of the December 2015 VA examiner who also opined that these current conditions were not at least as likely as not caused by or a result of an event in military service.  There is no objective medical opinion to the contrary.

The Board has considered the appellant's written statements submitted in support of his argument that he has bilateral hearing loss and tinnitus as a result of his service.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the appellant's statements are not competent evidence of a diagnosis of hearing loss, nor do they establish a nexus between a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

The Board recognizes the sincerity of the arguments advanced by the appellant that he has bilateral sensorineural hearing loss and tinnitus that is related to his military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Here, the Veteran is competent to state that he experiences bilateral hearing loss and tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  To the extent that the Veteran claims his hearing loss and tinnitus are related to in-service noise exposure, the statements as to the etiology of the hearing loss and tinnitus, as opposed to its existence, is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, supra ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In any event, to the extent that the Veteran's statements are competent, the specific, reasoned opinions of the trained health care professionals who conducted the July 2014 and December 2015 VA audiometric examination are of greater probative weight than the Veteran's more general lay assertions, even when considered in combination with the documented in-service noise exposure, for the reasons noted above. 

Furthermore, as noted by the Court in Hensley, supra, hearing loss is measurable by objective testing.  Such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to lay opinions on the severity of hearing loss.  While the appellant is competent to say that he experienced hearing problems while in service and presently, he does not have the expertise to state when he met the requirements of 38 C.F.R. § 3.385; the results of audiometric testing would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  

In addition, the appellant has variously reported the onset of these conditions as occurring in service in 1952, as occurring later in service and as occurring 40 years or more after his separation from service.  He has also reported that his hearing loss was gradual in nature.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology of his claimed bilateral hearing loss or tinnitus, because he is not qualified to offer such opinions. 

The evidence of record does not show that the Veteran's hearing loss or his tinnitus had its onset during service or to a compensable degree within a year of his separation from service in 1955.  The appellant first reported those problems in his September 2008 VA Form 21-526, and the tinnitus and hearing loss were first clinically documented in 2013.  Therefore, service connection is not warranted on a direct inception basis or on a presumptive basis for chronic diseases.  In addition, there is no probative evidence that provides any nexus between the appellant's military service and his bilateral hearing loss or tinnitus.  

As such, the evidence is insufficient to support a grant of service connection for hearing loss in either ear.  Furthermore, the evidence is insufficient to support a grant of service connection for tinnitus.  Because the preponderance of the evidence is against the appellant's bilateral hearing loss service connection claim and against the tinnitus claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


